Citation Nr: 0506883	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for melanoma, to include on 
the basis of exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1960 to July 1963.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in February 2003.

In December 2004, the veteran attended a Video Conference 
hearing in Las Vegas, Nevada before the undersigned Veterans 
Law Judge of the Board in Washington, D.C.  The hearing 
transcript is on file.  Additional evidence from the veteran 
was submitted with waiver of initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras.  8.43 and 38.02. 

CAVC has held that section 5103(a), as amended by the VCAA of 
2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The issue of entitlement to 
service connection for melanoma, to include on the basis of 
exposure to ionizing radiation must be remanded for 
compliance of VCAA notification requirements.  The veteran 
should be notified of the need to submit all pertinent 
evidence in his possession in support of his current claim.  

A preliminary review of the record shows that the issue on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

The record shows that in April 2002, the Defense Threat 
Reduction Agency (DTRA) confirmed the veteran's presence at 
Operation DOMINIC I, a U.S. atmospheric nuclear test series 
conducted at the Pacific Proving Ground during 1962.  It was 
noted that at that time, he was assigned to the USS MERRICK 
(AKA 97).  Also, it was noted that a careful search of 
dosimetry revealed no record of radiation exposure for the 
veteran.  A scientific dose reconstruction indicated that he 
probably would have received a dose of 0.0 rem gamma (0.0 rem 
rounded) (upper bound of 0.0 rem gamma).  His skin dose was 
0.0 rem to the back.   

In early January 2003, the veteran's case was forwarded to 
the Under Secretary for Health for an opinion as to the 
relationship between exposure to ionizing radiation in 
service and the subsequent development of melanoma of the 
skin of the back area.  

A January 15, 2003, response from the Chief Public Health and 
Environmental Hazards Officer of the Department of Veterans 
Affairs included an opinion, based on the record at that 
time, that it was unlikely that the veteran's malignant skin 
cancer can be attributed to exposure to ionizing radiation.

On May 8, 2003, the National Research Council (NRC) released 
a report concerning reconstructed dose estimates provided to 
VA by the DTRA.  That study found that with respect to two 
types of radioactive particles, the currently used 
methodology underestimates exposure.  In some circumstances 
the underestimation may be by an order of five times.  The 
NRC indicated reconstructed radiation dose estimates provided 
to VA by the DTRA for atmospheric nuclear test participants 
had inaccurate upper bound doses.  

In September 2004, the DTRA submitted a Radiation Dose 
Assessment (RDA) under the dose reconstruction program of May 
2003 and a DOMINIC I Fact Sheet.  Additionally, the record 
shows that the veteran submitted various articles regarding 
the effects of nuclear weapons and dose reconstruction 
program in support of his claim on appeal.  In December 2004, 
the veteran attended a Video Conference hearing in Las Vegas, 
Nevada, before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  

Importantly, this matter has not yet been referred to the 
designee of the Undersecretary for Benefits for review and an 
opinion regarding the evidence added to the record following 
the January 15, 2003, response from the Chief Public Health 
and Environmental Hazards Officer of the Department of 
Veterans Affairs, to include the recent reconstructed dose 
estimates by the DTRA.  The Board is not permitted to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
VA must comply with the procedures set forth in 38 C.F.R. § 
3.311 (2004) 

Also, the Board notes that in his March 2003 notice of 
disagreement, the veteran stated that Dr. W., his oncologist, 
had expressed an opinion that it is probable that radiation 
exposure caused the veteran's melanoma.  Accordingly, the 
veteran should be provided the opportunity to submit any 
relevant opinion from Dr. W., with supporting scientific 
evidence.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include a competent medical statement 
from Dr. W., his oncologist showing a 
nexus between the veteran's melanoma and 
exposure to ionizing radiation in service 
with supporting rationale and cited 
medical treatise and scientific data.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim of entitlement to 
service connection for melanoma, to 
include on the basis of exposure to 
ionizing radiation to establish legal 
entitlement to VA benefits and inform him 
of whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should be requested to submit 
any relevant evidence in his possession 
for review in connection with his claim 
for entitlement to service connection for 
melanoma, to include on the basis of 
exposure to ionizing radiation on appeal.  
A record of his notification must be 
incorporated into the claims file.

Any necessary development brought about 
by the veteran's response should then 
conducted.

3.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.   

4.  The veteran's claims file must be 
forwarded to the designee of VA's 
Undersecretary for Benefits for 
appropriate action consistent with 38 
C.F.R. § 3.311(c), to include obtaining 
an opinion from VA's Undersecretary for 
Health as to whether it is at least as 
likely as not that the veteran's melanoma 
was caused by radiation exposure in 
service.  The methodology relied on for 
the reconstructed dose estimate should be 
thoroughly explained, particularly any 
modification brought about as a result of 
the revised dose reconstruction process.  
In any review of the claim under 38 
C.F.R. § 3.311, any opinion from the VA 
Under Secretary for Benefits or designee 
of the VA Under Secretary for Benefits, 
of no reasonable possibility that a 
claimed disability was caused by in-
service exposure must be thoroughly 
explained and provide adequate rationale 
for any conclusion or conclusions 
reached.

5.  The veteran's claims file must be 
reviewed to ensure that all notification 
and development action required is 
completed.

In particular, a review of the required 
opinion should be undertaken to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, corrective 
procedures should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).





6.  After undertaking any development 
deemed essential in addition to that 
specified above, the issue of entitlement 
to service connection for melanoma, to 
include on the basis of exposure to 
ionizing radiation should be 
readjudicated.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is notified by the VBA AMC.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




